PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/896,856
Filing Date: 8 Dec 2015
Appellant(s): Dejneka et al.



__________________
Stephanie M. Williams
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 20 September 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05 April 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	Appellant argues that one with ordinary skill in the art would not choose the low silica content calcium aluminosilicate (LCAS) glass taught by MacDowell as the outer glass for Gulati, as Miwa teaches silicate glasses. However, all of Miwa is not being bodily incorporated into Gulati. Rather, Miwa is present to teach what suitable elasticity and hardness ranges are desired in the outer clad glasses for strong glass laminates. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Here, Miwa teaches hardness and elasticity ranges that overlap the claimed range and provides the teaching and motivation for ensuring the outer glass clad layers of Gulati should have these properties. MacDowell is present to provide further teaching and motivation for selecting LCAS glass in Gulati’s clad layers. 
Appellant argues that one with ordinary skill in the art would be unable to modify the glass of MacDowell to reach the claimed physical properties taught by Miwa, as MacDowell does not specifically teach how to reach those claimed properties. Examiner respectfully 
	Appellant argues that MacDowell would not have been chosen, as it includes BaO which can limit hardness. Examiner respectfully disagrees with this argument. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Appellant states that BaO limits hardness, but does not provide evidence to show such inclusion of BaO in the amount taught by MacDowell would bring the hardness of the glass to below the claimed hardness range. 
	Appellant argues that Miwa does not teach the species of the hardness and Young’s modulus range of the clad glass as the examples of Miwa and Steimacher do not teach the claimed ranges. Examiner respectfully disagrees with the arguments. First, the examples recited in Miwa and Steimacher do not limit the broad disclosure of Miwa, as patent documents are relevant as prior art for all they contain. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Therefore, the examples in Miwa do not teach the 
Second, one with ordinary skill in the art would pick the species ranges for hardness and Young’s modulus range as Miwa teaches overlapping ranges for both hardness and Young’s modulus. Miwa teaches greater than 70 GPa for elastic modulus, which overlaps the claimed range of 85 to 120 GPa (Paragraph 0037) and greater than 5.4 GPa for hardness, which overlaps the claimed range of greater than 9 GPa. (Paragraph 0038). This creates a prima facie case of obviousness. Miwa further teaches higher ranges of Young’s modulus provides improved rigidity (Paragraph 0037) and higher ranges of hardness improves abrasion resistance. (Paragraph 0038). Therefore, one with ordinary skill in the art would be motivated to select higher ranges within the broad range to reach the desired rigidity and abrasion resistance needed for various applications of the resulting glass laminate. 
Appellant argues that Gulati ‘679, Miwa, MacDowell, Steimacher, Hwa and Almoric do not teach Claim 26 because Gulati ‘679, Miwa, MacDowell, Steimacher, and Hwa do not teach Claim 1. Examiner respectfully disagrees with this argument as Gulati ‘679, Miwa, MacDowell, Steimacher, and Hwa teach the claimed glass laminate as discussed above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Michael Zhang/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        
Conferees:


/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                                                                                                                                                                                                                              

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.